Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Betty Jane Ayers appeals the district court’s order entering judment in favor of the Defendant/Appellee in accordance with the jury’s verdict. We have reviewed the record, including the transcript of the trial and find no reversible error. Accordingly, we affirm. We deny Ayers’ motion to vacate judgment and grant the Appellee’s motion to submit on briefs. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.